tcmemo_1998_155 united_states tax_court cleo perfume inc petitioner v commissioner of internal revenue respondent docket no filed date david m garvin for petitioner james p dawson for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax for tax_year ended date a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty following concessions by petitioner the remaining issues for decision are whether petitioner had additional income of dollar_figure in its tax_year ended date whether petitioner is liable for the sec_6651 addition_to_tax and whether petitioner is liable for the sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference cleo perfume inc cleo perfume inc petitioner or cpi a florida corporation is engaged in the business of distributing perfume on a wholesale basis its principal_place_of_business at the time the petition was filed was miami florida it employs the accrual_method of accounting and reports its income on the basis of a fiscal_year ending june petitioner conceded that it is entitled to neither a dollar_figure bad_debt deduction nor dollar_figure in other deductions petitioner also conceded that it is liable for a dollar_figure environmental_tax during the year in issue petitioner's stockholders were oscar campos sr president oscar campos jr mr campos sr 's son vice president for sales and elisa c martinelli mr campos sr 's wife treasurer petitioner acquires perfumes from numerous suppliers including aeroboutique s a asa of san juan puerto rico between date and date asa sent petitioner merchandise valued at dollar_figure after examining the delivered merchandise messrs campos jr and sr telephoned edgar balzac the owner of asa threatening to return the merchandise to asa because the goods were at the end of their useful shelf life and therefore unacceptable following further discussion messrs balzac campos jr and campos sr agreed that in lieu of returning the merchandise petitioner would keep the perfume on consignment and would pay asa only for the merchandise that it was able to sell by date cpi was only able to sell approximately dollar_figure of the merchandise received from asa this amount was properly included in income for the year inasmuch as the majority of the goods could not be sold a decision was made to attempt to sell the merchandise the following christmas season the consigned merchandise remained in boxes on the racks in petitioner's warehouse credit line with barnett bank and certified financial statements in petitioner obtained a dollar_figure million line of credit with barnett bank a security_interest in petitioner's accounts_receivable and inventory and a guaranty by mr campos sr were given as collateral for this line of credit mr campos sr 's guaranty was secured_by a first mortgage on his residence to maintain the line of credit petitioner was required to deliver to the bank certified financial statements barnett bank's credit department analyzed the certified financial statements prepared for petitioner on a quarterly basis barnett bank sent a group of its own auditors to conduct a review of petitioner's accounts_receivable accounts_payable and inventory in order to verify the correctness of the certified financial statements as well as petitioner's books_and_records from through there were no disparities among these various documents petitioner hired verdeja iriondo gravier vig certified public accountants to perform the audit and prepare the certified financial statements for barnett bank oscar rosales performed the initial audit for vig petitioner later hired mr rosales as its comptroller before mr rosales was hired petitioner never had a comptroller mr rosales worked for petitioner through incorrect entry mr rosales was not involved in the negotiations between petitioner and asa he neither was informed nor independently discovered that petitioner held the asa inventory on consignment after taking a physical inventory of the goods in petitioner's warehouse mr rosales mistakenly included the dollar_figure asa consignment merchandise in petitioner's date ending inventory on petitioner's audited financial statements and credited dollar_figure to trade accounts_payable reflecting his belief that petitioner had purchased the goods mr rosales did not consult with either mr campos jr or sr when making this entry correcting entry sometime in date mr rosales questioned why the trade account payable to asa recorded on the books remained unpaid mr campos sr informed mr rosales that there was no payable due asa mr rosales then stated that he would correct the books and remove the payable however instead of debiting accounts_payable and crediting beginning_inventory mr rosales debited accounts_payable and credited paid-in capital reflecting his belief that the shareholders had assumed the liability from the account payable to asa a physical inventory was taken at yearend date and the consigned merchandise less dollar_figure which had been sold remained on hand vig which prepared the financial statements for tax_year ended date inquired in date as to why the dollar_figure of trade accounts_payable had been eliminated from the books mr rosales represented that cpi's officers had assumed responsibility for the debt and that the amount was recorded as additional paid-in capital vig requested and received a letter2 signed by the letter states in connection with the audit of the financial statements of cleo perfumes inc for the years ended date and we have made available to you all information related to stockholder's equity during the company's stockholders assumed personally and subsequently capitalized as part of paid-in capital a note receivable from stockholder in the amount of dollar_figure a trade accounts_payable to an unaffiliated company in the amount of dollar_figure and a note payable to bank in the amount of dollar_figure the netting of these transactions increased paid-in capital by dollar_figure the undersigned stockholders of cleo perfumes inc hereby confirm to you that the afore-mentioned sic transactions were in due time properly and adequately approved by the board_of directors and also that mr oscar campos sr president of our continued petitioner's stockholders dated date confirming that the obligation had been assumed by petitioner's stockholders and that the comptroller had been authorized to write off the debt on date vig also sent a letter to asa requesting confirmation that petitioner was not indebted to asa on date asa confirmed that petitioner had an outstanding balance of zero as of date destruction of remaining asa merchandise sometime in martha balzac vice president of asa and mr balzac's wife visited petitioner's offices and informed mr campos sr that he could destroy the remaining unsold asa consignment merchandise accordingly in cpi destroyed all of the remaining approximately dollar_figure million of asa merchandise on its computer-generated date inventory listing petitioner identified the discarded merchandise by highlighting the merchandise in yellow new accounting firm continued corporation was duly authorized to take all actions required to implement the related resolutions the record is unclear as to why petitioner waited years to destroy the unsold asa merchandise petitioner hired smith ortiz gomez buzzi p a sogb to audit its tax years ended date and and prepare certified financial statements for those years sogb was not informed that the asa goods were on consignment federal_income_tax returns vig prepared petitioner's federal_income_tax return for tax_year ended date based on its certified financial statement for that year this return reported beginning_inventory of dollar_figure ending inventory of dollar_figure and purchases of dollar_figure on approximately date petitioner filed a form_7004 application_for automatic_extension of time to file corporation income_tax return requesting a 6-month extension on date respondent received petitioner's return for tax_year ended date vig also prepared petitioner's return for tax_year ended date based on its certified financial statement for that year this return reported beginning_inventory of dollar_figure ending inventory of dollar_figure and purchases of dollar_figure no discharge_of_indebtedness income related to the dollar_figure asa trade account payable was reported on this return petitioner's return for tax_year ended date was based on petitioner's certified financial statements for that year this return reported beginning_inventory of dollar_figure ending inventory of dollar_figure and purchases of dollar_figure on its return for tax_year ended date petitioner adjusted the beginning_inventory to correct the correcting journal entry mr rosales made by reducing by dollar_figure beginning_inventory and paid-in capital notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner was liable for a dollar_figure deficiency on the theory that it was relieved of a dollar_figure liability during the tax_year ended date respondent also determined a sec_6651 addition_to_tax and a sec_6662 accuracy-related_penalty issue additional income opinion our first task is to determine whether petitioner had additional income of dollar_figure in its tax_year ended date in this regard respondent makes three alternative arguments a discharge_of_indebtedness income sec_61 provides the general_rule that gross_income includes income from the cancellation of indebtedness generally the amount of income includable is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir affg tcmemo_1992_673 the income is recognized in the year cancellation occurs 65_tc_511 respondent asserts that petitioner had a debtor relationship with asa beginning on the date the goods were delivered in until some point in when the debt was discharged continuing respondent contends that there was a discharge of dollar_figure of indebtedness which from a tax viewpoint resulted in discharge_of_indebtedness income to petitioner petitioner on the other hand maintains that it never purchased the asa perfume but only held the merchandise on consignment consequently petitioner asserts there was no debt to be forgiven we agree with petitioner's position that it held the merchandise from asa on consignment consequently we find that there was no debt owed to asa by petitioner thus no debt forgiveness occurred accordingly we dismiss respondent's first argument that petitioner had discharge_of_indebtedness income b tax_benefit_rule the tax_benefit_rule includes an amount in current income to the extent that the amount was properly deducted in a year we recognize that pursuant to the auditor's request petitioner's shareholders signed a letter acknowledging their assumption of a liability due asa nonetheless we accept mr campos sr 's testimony that the letter was signed knowing that there was no actual debt owing by petitioner to asa prior to the current_year the deduction resulted in a tax_benefit an event occurs in the current_year that is fundamentally inconsistent with the premises on which the deduction was originally based and a nonrecognition_provision of the internal_revenue_code does not prevent the inclusion in gross_income 460_us_370 see 110_f3d_769 11th cir revg per curiam 104_tc_696 101_tc_35 a current event is fundamentally inconsistent with the premises on which the deduction was originally based when that event would have prevented the deduction if the event had occurred in the year of the deduction hillsboro natl bank v commissioner supra frederick v commissioner supra respondent asserts that petitioner improperly derived a dollar_figure tax_benefit because that amount was treated on petitioner's books as a purchase and consequently petitioner's cost_of_goods_sold for the year ended date was overstated petitioner disagrees claiming that even though its purchases were overstated the asa merchandise was included in petitioner's ending inventory and thus there was a wash cost_of_goods_sold is generally determined as follows beginning_inventory purchases continued respondent claims that there is no evidence to prove the asa merchandise was included in petitioner's ending inventory for the tax_year ended date or we conclude that the asa merchandise was included in petitioner's ending inventory for the tax years ended date and and hence petitioner's cost_of_goods_sold for those years was not overstated thus petitioner received no tax_benefit as a result of mistakenly treating and reporting the asa consigned merchandise as a purchase in reaching our conclusion that the asa merchandise was included in petitioner's and ending inventory we find that mr rosales petitioner's comptroller recorded the transaction consistent with his understanding that the consigned goods were acquired by purchase and thus he included all unsold goods in inventory we find compelling that on petitioner's tax_return filed for the year ended date petitioner made an adjustment to its beginning_inventory when it realized the error in its reporting of the consigned goods rather than carry over the ending inventory balance for the year ended date petitioner reduced beginning_inventory for the year ended june continued - total goods available for sale ending inventory cost_of_goods_sold by dollar_figure--the exact amount of the erroneous adjustment mr rosales made in the year ended date c duty_of_consistency the duty_of_consistency also known as the doctrine_of quasi- estoppel prevents a party from benefiting in a subsequent year from an error that was made in a prior year see 75_tc_497 when the duty_of_consistency applies the taxpayer must recognize income even though the earlier deduction was improper id pincite the duty_of_consistency applies when the taxpayer made a representation or reported an item for federal_income_tax purposes in one year the commissioner acquiesced in or relied on that representation or report for that year and the taxpayer attempts to change that representation or report in a subsequent year after the period of limitations has expired with respect to the year of the representation or report and the change is detrimental to the commissioner 854_f2d_755 5th cir affg 87_tc_1087 when the duty_of_consistency applies the commissioner may proceed as if the representation or report on which the commissioner relied continues to be true although in fact it is not the taxpayer is estopped from taking a position to the contrary herrington v commissioner supra respondent contends that the duty_of_consistency is applicable herein petitioner disagrees we conclude that the duty_of_consistency is not applicable under the facts herein there was no erroneous deduction in a prior year which respondent acquiesced in or relied on to respondent's detriment as stated above petitioner's misreporting of the treatment of the consigned goods resulted in a wash when calculating the cost_of_goods_sold deduction such that petitioner did not receive any benefit and respondent did not suffer any detriment respondent has not suggested any other reason why the inflated inventory balances would cause respondent to fail to collect the correct amount of tax consequently we hold that the duty_of_consistency is inapplicable in sum we hold that petitioner did not have additional income of dollar_figure in its tax_year ended date issue sec_6651 addition_to_tax we next determine whether petitioner is liable for an addition_to_tax for failure to timely file its return sec_6651 imposes an addition_to_tax of percent of the amount of tax due per month for each month that a tax_return is not timely filed not to exceed percent an exception is made for reasonable_cause not due to willful neglect one of the requirements of the automatic_extension of time to file a tax_return is the proper estimation of the final tax_liability for the taxable_year sec_1_6081-4 income_tax regs the failure to estimate properly the final tax_liability on form_7004 can invalidate the automatic_extension and subject the taxpayer to an addition_to_tax pursuant to sec_6651 for failure to timely file the return 92_tc_899 respondent argues that petitioner failed to estimate properly its tax_liability on form_7004 when it filed for the automatic_extension and thus the extension is invalid we agree petitioner failed to report any_tax liability on its application putting aside petitioner's concessions petitioner reported a dollar_figure tax_liability on its tax_return for year ended date despite the fact that it estimated on its application moreover petitioner has failed to present any evidence on this issue other than to contend that it is not liable for the addition and has accordingly failed to satisfy its burden_of_proof clearly petitioner has failed to show that it estimated properly the final tax_liability on form_7004 see eg scott v commissioner tcmemo_1997_507 consequently we sustain respondent's determination issue sec_6662 accuracy-related_penalty the final issue is whether petitioner is liable for the sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of any portion of an understatement attributable to a substantial_understatement a substantial_understatement means an understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the understatement is reduced by that portion of the understatement for which the taxpayer had substantial_authority or for which the taxpayer adequately disclosed the relevant facts in the return sec_6662 additionally no penalty is imposed with respect to any portion of an understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 sec_1_6664-4 income_tax regs provides that reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances the reliance was reasonable and the taxpayer acted in good_faith the taxpayer however must disclose to the adviser all relevant facts regarding the proper tax treatment of an item in order to be able to invoke the professional reliance exception although petitioner retained the services of a tax_return_preparer it did not disclose the relevant facts to the preparer accordingly petitioner is liable for the sec_6662 accuracy- related penalty with regard to the items it conceded to reflect the foregoing and petitioner's concessions decision will be entered under rule
